Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
D’Ambrogio et al, US 2014/0090671, discloses a cleaning composition comprising a choline salt (i.e. a hydrogen bond receiving compound), a surfactant, and a solvent (see abstract and paragraph 5).  It is further taught by D’Ambrogio et al that the composition further contains a hydrogen bond donor, such as salicylic acid, wherein the ratio of hydrogen bond donor to choline salt is 1:1 to 4:1 (see paragraphs 11-13), that suitable surfactants include anionic, nonionic, cationic, amphoteric, and zwitterionic surfactants in an amount of 0.1-45% by weight (see paragraph 15), that suitable solvents include water and alcohols (see paragraph 44), that the pH of the composition is 6-8 (see paragraph 45), and that the composition further contains a perfume (see paragraph 46).  Specifically, note the Examples in Paragraphs 54-61.  However, patentee differs from applicant in that D’Ambrogio et al does not teach or suggest in general a translucent eutectic cleaning composition comprising a perfume, a hydrogen bond receiving compound, and a hydrogen bond donor compound, wherein the translucent eutectic cleaning composition exhibits an absorbance of greater than 60% at 600 nanometers, as required by applicant in the instant claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
June 17, 2022